Citation Nr: 1605832	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU). 

2.  Entitlement to an increased rating in excess of 20 percent for right shoulder degenerative joint disease with impingement.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to April 1983 and from July 1989 to December 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted an increased rating of 20 percent for right shoulder degenerative joint disease with impingement, herein right shoulder disability, assigned effective March 28, 2005.

In February 2010, the Board denied the Veteran's increased rating claim for a right shoulder disability.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (herein Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the Joint Motion and vacated and remanded the Board's February 2010 decision.

In December 2010, the Board remanded the Veteran's claim for additional development.  In July 2012, the Board again denied the Veteran's claim.  The Veteran, through an attorney, and OGC again filed a Joint Motion with the Court in September 2013.  Later that month, the Court again granted the Joint Motion and vacated and remanded the Board's July 2012 decision.

In March 2014, the Board again remanded the claim for additional development.  Unfortunately, the requested development was not completed.  

As such, the issue of entitlement to an increased rating for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a July 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to TDIU are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2014 statement, the Veteran stated that he does not wish to apply for TDIU, wanted the issue to be removed from the appeal, and would not be submitted the required information for a TDIU claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review this claim and the appeal for TDIU is dismissed.


ORDER

The claim for TDIU is dismissed.  


REMAND

In the March 2014 remand, the Board requested that all outstanding records of VA treatment be obtained.  In the July 2014 statement referenced above, the Veteran reported that he has continued treatment at the VA Greenville Outpatient Clinic.  However, the most recent VA treatment records associated with the claims file are dated in September 2012.  There is no evidence that an attempt was made to obtain updated VA treatment records upon remand in March 2014.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 
  
In addition, the Board notes that a November 2014 VA examination was obtained pursuant to the March 2014 Board remand.  The Board notes that the reported symptomatology is significantly different from that reported throughout the claim.  For example, there was reportedly no longer any pain on movement or tenderness, where the Veteran had previously reported significant pain and weakness throughout the entire range of motion as well as tenderness during previous VA examinations.  During the 2014 examination, the examiner found flexion and abduction each possible to 100 degrees with no further limitation of motion from functional factors such as pain and weakness.  During the April 2011 VA examination, the last examination before that of 2014, right arm flexion and abduction were possible only to 50 degrees.  

In addition, the Board notes that the November 2014 VA examination findings are internally inconsistent, as the examiner found flexion and abduction possible to 100 degrees without further limitation from pain or other functional factors, even after repetitive use, but the examiner concluded at the end of the report that the Veteran's right shoulder impairment manifested by limitation to of the right arm midway between the side and the shoulder level.  

The Board notes that without updated treatment records, it is difficult to ascertain if the Veteran's right shoulder impairment has actually improved significantly.  However, given how different the VA examiner's findings are from the previous findings and given the inconsistency with the examiner's findings without explanation, the Board has determined that a new VA examination should be provided to the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since September 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected right shoulder disability.  The examiner should review the virtual claims folder and a copy of this remand, and should note such review in the examination report.  All indicated testing should be conducted.

The examiner should report the range of motion of the right shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right shoulder disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

If the examination findings demonstrate a right shoulder disability which has significantly improved since the April 2011 VA examination, the examiner should attempt to explain this improvement, including through interview of the Veteran.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


